Citation Nr: 1811717	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-25 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic fatigue, to include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from April 1985 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for chronic fatigue, to include as secondary to an undiagnosed illness (claimed as gulf war syndrome).

In May 2011, the Veteran and his spouse testified before an Acting Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is associated with the claims file.

In March 2016, the Board denied service connection for chronic fatigue.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (CAVC), which in January 2017, on the basis of a Joint Motion for Partial Remand, vacated the Board's decision and remanded the matter for further consideration.  In June 2017, the Board in turn remanded the issue of service connection for chronic fatigue for additional development.  The sole remaining issue before the Board is entitlement to service connection for chronic fatigue; all other issues previously considered by the Board as part of the current appeal are decided and final.

The Board does note that in June 2017 the Board declined to exercise jurisdiction over an appeal for an increased rating for a headache disorder, as the Veteran had not used the proper, required form to express his disagreement with the initial rating.  The Board and the Agency of Original Jurisdiction (AOJ) invited him to file a proper notice of disagreement (NOD) in the time remaining in his one year appellate period for that issue. He did so in September 2017; the AOJ has accepted his NOD and begun working on that appeal.  The Board therefore again declines jurisdiction over the matter, as it is not ripe for appellate consideration.


FINDING OF FACT

The Veteran's currently diagnosed chronic fatigue is related to difficulty falling and remaining asleep due to chronic pain caused at least in part by service-connected lower extremity disabilities.


CONCLUSION OF LAW

The criteria for service connection of chronic fatigue are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

In a March 2016 decision, the Board concluded that the Veteran's complaints of daytime fatigue were attributable to his competently and credibly reported sleep disturbances.  The Veteran and his wife testified that he was unable to get restful sleep due to jerking, night sweats, tight and achy muscles, and general restlessness in bed.  They described hard, flexed calf muscles in particular the Veteran would try to stretch and relax in order to sleep.  He awoke tired and fatigued, and lacked energy during the day.

A November 2011 VA examiner noted symptoms consistent with chronic fatigue syndrome (CFS), but declined based on his examination and the objective medical records to diagnose CFS or any other sleep disorder.  He opined that the sleep disturbances partially explained the fatigue, but provided a negative nexus opinion with regard to the overall complaints.  The Court found the opinion inadequate in explaining the fatigue, and determined the Board had formed its own medical opinion in violation of Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board therefore remanded the matter for a clearer, competent medical statement regarding diagnosis or explanation of any sleep impairments.  In October 2017, a VA contract examination was afforded the Veteran.  The examiner also declined to diagnose CFS, stating that while the Veteran subjectively reported symptoms consistent with that condition, there was no objective medical evidence or indication of treatment for such over time to support him.  He also stated that there was inadequate evidence in the file to make a determination as to whether the reported sleep disturbances could be attributed to any diagnosed condition or cause.

It is clear from the October 2017 report, particularly when viewed against the earlier November 2011 report, that it is impossible for any medical professional to adequately respond to the questions posed by the Board.  Both examiners have noted the lack of relevant testing and evidence over the course of the appellate period, and have found that without such (or presumably extensive future testing or observation), an opinion cannot be offered.  As there is no way to produce evidence of the Veteran's condition and treatment in the past, further remand for a medical opinion would be a waste of resources.

The Board must therefore rely on the evidence of record.  The Veteran and his wife have consistently, competently, and credibly reported lower extremity pain bad enough to wake the Veteran and keep him awake.  Knotted painful muscles cannot be sufficiently stretched for him to relax and sleep.  Doctors have documented lower extremity pain consistent with such complaints, and the Veteran is in fact service connected for such as bilateral chronic exertional compartment syndrome.  At least one examiner has stated, and the Board has previously accepted, that the lower extremity problems contribute to sleeplessness and resulting fatigue.  There is no evidence to the contrary.  Accordingly, the Board must find that at worst, the evidence regarding service connection for chronic fatigue is in equipoise, and more likely favors the Veteran's allegations.

Service connection for chronic fatigue is warranted.

The Board is aware that the Veteran's initial claim included a constellation of symptoms he referred to as a Gulf War Illness.  However, those symptoms, such as headaches, muscle and joint aches, and fatigue, have been largely associated with service connected conditions.  Joint and muscle disabilities are service connected, as are headaches and now fatigue.


ORDER

Service connection for chronic fatigue is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


